LyoN, 0. J.
No disputed proposition of law is involved in the determination of this case. It presents only the questions of fact, (1) Was Michael Kehoe of sound disposing mind and memory when he executed the conveyance- to his daughters, sought to be canceled and set aside by this action? and (2) Was such conveyance obtained by any fraudulent or unlawful means? A large amount of conflicting testimony, bearing more or less directly on these questions of fact, was introduced on the trial. After hearing such.testimony the learned circuit judge l’eached the‘ conclusion that the plaintiff had failed to prove the cause of action alleged m his complaint, and hence gave-.judgment for the defendants. We have carefully examined the case, and it must be Conceded, we think, that the testimony .on the part of the defendants is sufficient, if -true, to uphold the judgment. The court, whose duty it was to determiné the weight of the testimony, believed it true, and. findings and judgment for defendants were the necessary results* We are unable to say that such findings and judgment are against a clear and satisfactory preponderance of the testimony. Indeed, they are fully supported by much' testi*374mony, the truth of which we perceive no very good reason to doubt. Statement and discussion here of the testimony would be no utility. The case is probably one in which findings' either way could not properly be disturbed by this court on appeal. Certainly there is too much, and too persuasive, testimony in support of the judgment to justify a reversal thereof by this court on the proofs.
By the Cov/rt.— Judgment affirmed.